PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/659,674
Filing Date: 26 Jul 2017
Appellant(s): Apple Inc.



__________________
Brian E. Moore, Reg. #75,793
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/26/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 102
Claims 59, 60, 62, 64-69, 71, 72, and 74-78 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (USP 9743305B2), hereafter Han.

Regarding claims 59, 60, 62, 72, 76, and 78,
Han discloses a method for evaluating a mobile radio cell, comprising: a mobile radio communication terminal device/apparatus/user equipment (UE) (Abstract; Fig. 1, 9) comprising a memory (Fig. 9, 908); and a processor (Fig. 9, 904) in communication with the memory, a circuit/non-transitory computer-readable medium storing instructions (Col. 17, lines 27-47) executable by a processor to cause the processor to receive, via a receiver, one or more wireless signals from one or more mobile radio cells (Fig. 4, 405; Col. 5, lines 26-40; Fig. 9, 918).
Han further discloses to determine a received signal power of a synchronization sequence/PSS/SSS for the one or more mobile radio cells contained in the one or more wireless signals (Fig. 4, 410-415; Col. 5-6, lines 55-11; RRM metric measured using PSS/SSS) and evaluate a mobile radio cell when its synchronization sequence/PSS/SSS received signal power is determined to be above a threshold (Fig. 4, 420; Col. 6, lines 26-36; threshold of RRM metric used to determine if report of measured RRM should be sent).

Regarding claim 64,
Han discloses to evaluate the mobile radio cell when its synchronization sequence received signal power is determined to be above the threshold, the circuit is further configured to: perform a power measurement for the mobile radio cell (Col. 5, lines 55-65; RRM metrics include power measurement of resource element carrying PSS/SSS).

Regarding claim 65,
Han discloses to evaluate the mobile radio cell when its synchronization sequence received signal power is determined to be above the threshold, the circuit is further configured to: perform a signal quality measurement for the mobile radio cell (Col. 5, lines 55-65; RRM metrics include signal quality measurement of resource element carrying PSS/SSS).





Regarding claims 66 and 75,
Han discloses a duration of the determining of the synchronization sequence received signal power is shorter than a duration of the evaluation (Fig. 3, resource block 315 of slot 310 carry PSS/SSS; Col. 5-6, lines 65-11; whereas RRM metrics evaluated over multiple subframes).

Regarding claim 67,
Han discloses the circuit is further configured to determine a cell identity information for the one or more mobile radio cells based on the one or more wireless signals before the evaluation (i.e. Fig. 4, 410; identify physical layer cell identity after detecting sync signal).

Regarding claim 68,
Han discloses the circuit is further configured to store the cell identity information for the one or more mobile radio cells in memory (i.e. Fig. 4, 410-420; PCI is stored in order to report measurements on that cell).

Regarding claim 69,
Han discloses the circuit is further configured to identify a frequency the mobile radio cell is using for wireless transmission (Fig. 4, 405; Col. 3, lines 14-15; Col. 4, lines 1-12; Col. 5, lines 26-40; identify frequency F1/F2 of each cell).


Regarding claim 71,
Han discloses the circuit is further configured to determine a signal to noise ratio from the synchronization sequence (Col. 5, lines 55-65).

Regarding claim 74,
Han discloses to evaluate the mobile radio cell when its synchronization sequence received signal power is determined to be above the threshold, the instructions are further executable by processor to cause the processor to perform a power measurement or signal quality measurement for the mobile radio cell (Col. 5, lines 55-65; RRM metrics include one or both of signal power and signal quality measurement of resource element carrying PSS/SSS).

Regarding claim 77,
Han discloses the processor is further configured to determine a cell identity information for the one or more mobile radio cells based on the one or more wireless signals before the evaluation (i.e. Fig. 4, 410; identify physical layer cell identity after detecting sync signal but before measuring/reporting).






Claim Rejections - 35 USC § 103
Claims 61, 63, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Fischer et al. (USP 9661601B2), hereafter Fischer.

Regarding claims 61, 63, and 73,
Han discloses the synchronization sequence is a primary synchronization sequence or secondary synchronization sequence (Col. 5, lines 55-65) but fails to expressly show identifying scheduled data frames based on the primary/secondary synchronization sequence. 
Fischer discloses identifying scheduled data frames based on the primary/secondary synchronization sequence (Fig. 5, 510-550; Col. 20, lines 47-63; determination PRS transmission schedule after initial sync procedure using PSS/SSS).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Han by identifying scheduled data frames based on the primary/secondary synchronization sequence, as shown by Fischer, thereby enabling dynamic information determination in a communication network using small cells.






Claim Rejections - 35 USC § 103
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Han. 

Regarding claim 70, 
Han discloses the frequency includes a carrier channel frequency (i.e. frequency of a particular band associated with a cell; Col. 5, lines 30-34) but does not expressly show a “center” frequency.
Official Notice is taken of identifying a center frequency of a carrier based on PSS/SSS.  
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Han by identifying a center frequency of a carrier based on PSS/SSS in order to properly synchronize on the particular frequency/band of spectrum to be monitored.










(2) Response to Argument
Appellant's arguments in the Brief filed 4/26/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg. 8-9 of the Brief regarding independent claims 59, 72, 76, and 78, Appellant argues that the cited disclosure of Han fails to disclose of otherwise suggest the claimed limitation to “evaluate a mobile radio cell when its synchronization sequence received signal power is determined to be above a threshold”, alleging that Han’s disclosure of a UE reporting measured RRM metric values when the measurements exceed a threshold.  Appellant provides general definitions of the terms “evaluate” and “report” in concluding that a person of ordinary skill in the art would not consider a broadest reasonable interpretation of “evaluating” to include “reporting” as provided for in the rejection.

The Examiner respectfully disagrees.  The definitions of “evaluate” and “report” provided by Appellant do not provide the proper context, as both “evaluate” as claimed and “report” as disclosed by Han should be considered within the similarly disclosed network environments of mobile networking, in general, and discovery/detection/access of wireless cells based on synchronization sequence processing, in particular, of both the instant disclosure and the cited prior art to Han.  As shown in the rejection, Han discloses RRM metrics, including received power, are measured based on received PSS/SSS (i.e. synchronization sequence, as claimed).  Han further shows reporting of those measured metrics to the base station only when measured to be above a predetermined threshold, also as claimed.  This “reporting” in Han is provided for the purposes of evaluating the suitability of cells with respect to measure RRM metrics, including RSRP/RSRQ, as in the pending claims.  One of ordinary skill in the art would recognize a broadest reasonable interpretation of the claimed “evaluating” to include the “reporting” of measured RRM metrics, as shown in Han, without also requiring specific, non-claimed “evaluating” limitations (i.e. performing a cell search) to be read in from the specification.  As provided for in both the instant disclosure (paragraph 41 as filed) as well as Han (i.e. Fig. 8, Col. 11, lines 30-50), evaluating/reporting through consideration of a threshold addresses the same problem and conserves resources (i.e. save power, reduce processing requirements) by avoiding cell synchronization and further evaluation/analysis of cells where a measured RRM metric, such as RSRP/RSRQ, does not reach a predetermined threshold.   Han includes additional disclosure “to evaluate the suitability” of cells (Col. 6, lines 58-60) through reporting of RRM metrics such as RSRP/RSRQ exceeding a predetermined threshold via initial indication, where further reporting/evaluation is subsequently performed only when the initial indication is reported (Col. 7, lines 55-62).  These additional disclosures further illustrate how the cited disclosure of “reporting” in Han properly meets a broadest reasonable interpretation of “evaluating” as in the pending claims, and the rejections are properly maintained.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
Conferees:
/OTIS L THOMPSON, JR/ Primary Examiner, Art Unit 2477                                                                                                                                                                                                         
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.